FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TEKLEZGI TEWELDE YOHANNES,                       No. 08-70534

               Petitioner,                       Agency No. A200-114-722

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Teklezgi Tewelde Yohannes, a native of Ethiopia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

grant in part the petition for review, and we remand.

      Yohannes claims he suffered past persecution and has a well-founded fear of

future persecution on account of his ethnicity. He testified that he was deported

from Ethiopia to Eritrea; that he reentered Ethiopia, where he was forced to live in

hiding and could not work or attend school; and that Ethiopian police arrested him,

detained him for eight days, and beat him twice. He also testified that his brother-

in-law, a former police commissioner, was only able to negotiate his release from

detention upon the condition that he leave the country immediately.

      Substantial evidence supports the agency’s denial of CAT relief because

Yohannes failed to establish it is more likely than not he would be tortured if

removed to Ethiopia. See Wakkary, 558 F.3d at 1067-68. Accordingly, we deny

the petition as to Yohannes’ CAT claim.

      The agency erred when it rejected Yohannes’ asylum and withholding of

removal claims by focusing exclusively on his detention in determining that he did

not suffer past persecution on account of a protected ground. See Sagaydak v.

Gonzales, 403 F.3d 1035, 1040 (9th Cir. 2005) (agency may not ignore arguments

raised by a petitioner); Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (court


                                          2                                       08-70534
“look[s] at the totality of the circumstances in deciding whether a finding of

persecution is compelled”); Mengstu v. Holder, 560 F.3d 1055, 1058-59 (9th Cir.

2009) (describing Ethiopian-Eritrean civil war as “ethnically tinged,” reversing

finding of no nexus for deportation of Ethiopian national of Eritrean descent, and

remanding for agency to determine whether program of denationalization and

deportation constituted persecution). Further, the agency’s additional grounds for

rejecting Yohannes’ well-founded fear of future persecution–i.e., that he was able

to live in Ethiopia without problems for a period of time and that the police

released him from detention to live in Ethiopia–are not supported. The agency also

erred by failing to consider Yohannes’ contention that there is a pattern and

practice of persecution of Ethiopians of Eritrean descent in Ethiopia. See

Sagaydak, 403 F.3d at 1040. Accordingly, we grant the petition for review with

respect to Yohannes’ asylum and withholding of removal claims and remand for

further proceedings consistent with this disposition.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                      08-70534